EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Independent claims 1, 8, and 15 are allowable because the prior art of record does not disclose or reasonably suggest a method, system, and computer program product comprising receiving a set of communications, each communication of the set of communications including alphanumeric text, generating a word index, the word index including words derived from the alphanumeric text of each communication of the set of communications and in an order in which the words appear in the set of communications, generating from the word index a set of topics, each topic of the set of topics including two or more words of the word index, generating for each topic of the set of topics a score indicative of an amount of semantic information represented by a respective topic, wherein the score is generated based on at least a quantity of words in the respective topic and a number of times in which each word of the respective topic occurs in the word index, determining that the two or more words of a first topic of the set of topics are included in the two or more words of a second topic of the set of topics, determining based on comparing the score for the first topic with the score for the second topic, that the first score for the first topic is higher than the score for the second topic, removing the second topic from the set of topics, and transmitting the set of topics.
Generally, the prior art of record does not disclose or reasonably suggest an entire combination that includes the limitation of generating a score based on a quantity of words in a respective topic and generating a word index for a set of communications.  Mansour et al. (U.S. Patent Publication 2017/0154100) discloses an inverted index serving as a word index, and a score generated as a number of times in which a word of a topic occurs in the word index, this reference still omits generating the score based on a quantity of words in a topic.  Mansour et al., ¶[0041], discloses normalizing the scores, but normalizing scores does not necessary imply that the scores are divided by a quantity of words in a topic, but could simply generate a score on a scale from 0 to 1 or 0 to 100.  Applicants’ limitation of generating a word index in an order in which words appear in the set of communications does not necessarily distinguish over the prior art because an inverted index inherently contains information of a location of each word in a document.  That is, these limitations are not directed to generating a score based on an order of terms in a document, only to generating an index based on an order of terms in a document.  The Specification, Figure 2: Steps 212 to 214, describes defining a tuple of two or more words in a same order, and assigning a score to each tuple, but the claim language does not require scoring based on a tuple of words in the same order.   
The Specification, ¶[0001] - ¶[0003], states an objective of providing natural language analysis to capture information from constantly evolving content that does not discard significant amount of information according to human review, where selecting too many classifications causes noise and selecting too few classifications causes important information to be discarded.
Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN LERNER whose telephone number is (571) 272-7608. The examiner can normally be reached Monday-Thursday 8:30 AM-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571) 272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARTIN LERNER/Primary Examiner
Art Unit 2657                                                                                                                                                                                                        March 14, 2022